Citation Nr: 1223145	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

The Board remanded the instant case in January 2011 for further development.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in either ear as defined by VA regulation.   

2.  The competent and credible evidence fails to establish that the Veteran's diagnosed tinnitus had its onset in service or is otherwise related to his active service, to include in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The matter was Remanded, in part, to clarify medical findings provided by the Veteran's private medical evidence.  Specifically, his March 2007 private audiological report included a graphical representation of the audiometric evaluation without interpretations of the graph.  The United States Court of Appeals for Veterans Claims (Court) held that the Board may not interpret graphical representation of audiometric data.  The examiner must provide numerical results.  Kelly v. Brown, 7 Vet.App. 471 (1995).  The Court also held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet.App.259, 260 (2011).  The audiological report was interpreted by the private audiologist and returned to the Board with the appropriate numerical results.  

The Veteran was also afforded VA examinations in connection with the claims.  The Board finds the August 2007 and February 2011 VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  


Bilateral Hearing Loss and Tinnitus

The Veteran asserts that service connection is warranted for hearing loss and tinnitus based on service incurrence.  He maintains that his exposure to acoustic trauma while a sheet metal mechanic in the Navy is the cause of his present hearing loss and tinnitus.  He maintains that he worked 7 days a week on the flight line and that the Squadron's berthing area where he slept every night aboard ship was directly behind the wires that caught the aircraft on the flight deck.  He related  that on one occasion, his ear protection broke, and he was exposed directly to the jet noise.  As a result,  he has bilateral hearing loss and has had ringing in the ears (tinnitus) since service to the present.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service treatment records are devoid of findings or diagnoses of bilateral hearing loss for VA purposes or complaints of tinnitus.  The Veteran's hearing was evaluated on enlistment examination, separation examination and on 3 other occasions (November 1985, December 1986, June 1987) in service.  All findings on audiology examinations in service were normal for VA purposes.  

After service, the Veteran submitted a private hearing evaluation performed by First Coast Hearing Clinic, Inc. in March 2007.  He related subjective hearing loss and intermittent high pitched "ringing" tinnitus, bilaterally.  There was a history given of noise exposure when he was in the Navy between 1984-1988.  He was an aircraft sheet metal mechanic and plane captain.  He was exposed to jet engine, helicopters, and prop planes on the flight deck.  He was exposed to shipboard noise and stated that his bunk was directly underneath the flight deck.  He consistently wore hearing protection while on the flight deck.  He related one incident when his earmuffs broke and he was exposed to the full force of the jet engine on the flight deck.  His ears started ringing and his hearing felt muffled for the next few days.  He stated that he felt as if his ears were going to bleed.  As a civilian, he had work experience as an aircraft mechanic and stated that he consistently wore hearing protection.  There was no other significant audiology history reported.  

The audiologist related that the Veteran's pure tone threshold results showed hearing at the low end of normal, bilaterally.  Speech recognition thresholds were in good agreement with the pure tone averages in both ears.  Word recognition was good in both ears.  The impression was that the Veteran had essentially normal hearing, bilaterally with intermittent tinnitus in both ears,  The opinion of the audiologist was that the tinnitus in his ears was as likely as not caused by excessive exposure to noise such as during his military career, especially during the incident when his earmuffs broke.  

The Veteran underwent a VA audiology examination in August 2007.  The examiner indicated that audiometric findings at enlistment, in 1985, and at separation showed normal hearing, bilaterally.  A private audiology examination of March 2007 showed normal hearing, bilaterally, with complaints of intermittent bilateral tinnitus.  The Veteran's chief complaint was of frequent, bilateral ringing which occurred daily, coming and going throughout the day.  This ringing began in the Navy after his strap on his earphones broke while near a jet engine.  He experienced severe pain in his ears and decreased hearing at the time.  He stated that he had problems with background noise.  He related military noise exposure on the flight deck, the incident wherein his ear protection broke during service, sleeping below the flight deck aboard ship, and civilian employment working in a factory, where he was in and out of noisy areas, always wearing ear protection.  He denied any recreational noise exposure.  He stated that his tinnitus was not constant but was recurrent.  

Pure tone threshold audiometry examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
15
15
25
25


Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  

The examiner indicated that word recognition scores were poorer than would be expected given the normal pure tone thresholds.  Reliability for word recognition testing was deemed questionable.  The summary of the audiological tests results was that bilateral hearing was not disabling according to criteria for 38 C.F.R. § 3.385.  Pure tone thresholds were within normal limits but word recognition scores were below 92 percent.  Emphasis was placed on whether the scores were reliable.  The examiner also opined that without evidence of high frequency hearing loss now or during military service, it was less likely as not that the Veteran's current tinnitus was the result of military noise exposure.  

Pursuant to the Board's January 2011 remand, the March 2007 audiogram done by First Coast Hearing Clinic, Inc. was returned to VA with the graph findings interpreted.  

Pure tone threshold audiometry findings showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
20
15
20
20
20

The examination report indicated that hearing was within normal limits on the right and left.  

The Veteran underwent second VA examination in February 2011.  His history of noise exposure and injury during the service was essentially the same.  His chief complaint during examination was bilateral recurrent tinnitus.  He reported difficulty hearing phone conversations and hearing during meetings.  

Audiology examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
10
LEFT
20
15
15
250
20


Speech recognition scores were 94 percent in the left ear and 100 percent in the right ear.  

The examiner noted that response reliability was initially poor in his opinion, as there was significant variability in the Veteran's responses to pure tones and the reduced word recognition scores initially obtained were in poor agreement with his normal thresholds and his observed communication abilities.  However, with continued re-instruction and re-test, thresholds were ultimately within normal limits and word discrimination scores were ultimately judged to be excellent/normal in both ears.  

As to the Veteran's hearing loss claim, the examiner stated there was no evidence of bilateral hearing loss.  Direct reference was made to the results of the above referenced testing.  As to the Veteran's tinnitus claim, it was the examiner's opinion that the Veteran's current tinnitus less likely as not had its onset in service and that it was less likely as not the result of military exposure.  The examiner cited to the Noise Manual, (5th edition, edited by Berger, et al., AIHA Press 2000, p. 125), and indicated that "only seldom does noise cause permanent tinnitus without causing hearing loss."  The examiner indicated that since service treatment records were silent for tinnitus, no permanent threshold shift was evident in service with hearing, the Veteran's hearing was normal at separation, with no noise induced hearing loss pattern evident, and there was still no evidence of a noise induced hearing loss pattern evident 2 decades later on his March 2007 audiogram, and his hearing was within normal limits at the time of the present examination.  Such was the basis for his negative conclusion.  

Moreover, based on the Veteran's responses at his present examination (poor reliability), the examiner expressed doubt as to whether the Veteran truly suffered from tinnitus.  He felt that it was possible that his tinnitus had a non-organic component; and that, if he did have tinnitus, it was possible that occupational noise exposure contributed to his tinnitus.  However, the examiner stated that he could not allocate a portion of the Veteran's tinnitus to either of the potential etiologies without resorting to mere speculation, therefore, he could not determine the etiology of the tinnitus without resorting to mere speculation.  In other words, although he could neither confirm or disprove the existence of the Veteran's tinnitus, the examiner felt it would have been due to post-service noise exposure.

As to the Veteran's hearing loss claim, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review. 

Service treatment records show that the Veteran was evaluated in service and all audiology examinations were within normal limits for VA purposes.  There was no evidence of hearing loss.  

More importantly, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having hearing loss for VA purposes.  The August 2007 and February 2011 VA examinations revealed normal hearing in both ears.  The hearing was normal for VA purposes, even considering that he had claimed noise exposure in service.  Additionally, the March 2007 private examination done by First Coast Hearing Clinic, Inc also showed normal hearing loss for VA purposes.  This was clarified by the audiologist that initially presented the graph findings, and later interpreted those findings into numerical form. 

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or thereafter.  

It is true that the August 2007 VA examination report included speech discrimination scores that would establish hearing loss for VA purposes.  However, in ultimately finding the Veteran's hearing to be normal, the examiner indicated that the word recognition scores were poorer than would be expected given the normal pure tone thresholds.  He described the reliability for word recognition testing was deemed questionable.  Coupled by the fact that the private speech discrimination scores, which performed five months earlier, and the VA speech discrimination scores from the February 2011 were both within normal limits, the Board assigns no probative value to the speech discrimination scores from August 2007.  The Veteran did not engage in that testing in faithful and accurate manner. 

The Board has considered the Veteran's statements submitted through written correspondence, with respect to his reduced bilateral hearing acuity.  He stated that he has difficulty with phone conversations and meetings.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has bilateral hearing loss for VA compensation purposes.  

The presence of current bilateral hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See  Rabideau.  

As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is not warranted.   

As to the Veteran's claim for tinnitus, that claim must also fail.  

As to an initial matter, the Board notes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran has repeatedly asserted that he currently suffers from tinnitus.  Shedden element (1) is therefore met as to his tinnitus claim.  

The Board has also considered the Veteran's statements concerning in-service noise exposure.  He did serve in the Navy and his audiology examinations in service indicated work on the flight line and around jet noise.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied.  

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of tinnitus are first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In support of his claim, the Veteran submitted a private audiology examination discussed in detail above.   The private audiologist indicated that the Veteran's tinnitus was as likely as not caused by excessive noise exposure such as during military service, especially during the incident when his earmuffs broke.  Although she acknowledged his civilian employment as an aircraft mechanic, and the Veteran's statement that he consistently wore hearing protection, she did not address why this one incident of noise exposure was more pertinent than his exposure after service to noise, especially since his tinnitus is not considered to be a temporary incident, but to be permanent in degree.  Other than considering the Veteran's personal history, there is no indication that the Veteran's complete medical record was reviewed in rendering the positive opinion.  The Board is clearly aware that a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the fact remains that a review of the record, which was performed by both August 2007 and February 2011 VA examiners, would have shown that the Veteran's hearing was normal at discharge, and that his service treatment records were devoid of complaints, treatment, or diagnosis of hearing loss or tinnitus.  The examiner's failure to accurately detail this history reduces the value of the opinion.  The private audiologist, as noted above, provided little rationale for her opinion.  Indeed, the Court has long held that the weight of a medical opinion is diminished where that opinion is ambivalent based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Based on the foregoing, the Board finds that the private examiner's opinion is not persuasive and is insufficient to show that the Veteran's tinnitus was incurred as a result of one event during active service.  

By contrast, the August 2007 and especially the February 2011 VA audiologist,  concluded in their reports that current tinnitus was less likely as not caused by or a result of military service.  The August 2007 examiner indicated, after review of the claims folder, which included his service treatment reports, that without evidence of high frequency hearing loss now or during military service, he could not find that tinnitus was the result of military noise exposure.  

The February 2011 VA examiner went further.  He discussed his review of the claims file and cited a complete rationale for his stated opinion with named medical resources, noting the absence of evidence of hearing loss inservice and thereafter, coupled with poor reliability responses on examination, indicated a non-organic component for the Veteran's claimed tinnitus.  

Under these circumstances, the Board concludes that the VA audiologists findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed tinnitus was incurred as a result of in-service events, to include noise exposure and acoustic trauma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93   (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The evidence of record also includes the Veteran's statements asserting continuity of tinnitus since service as well as a nexus between his claimed tinnitus and in-service noise exposure/acoustic trauma.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

In this case, as noted above, the Veteran is competent to report symptoms such as ringing of the ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   

The Board finds that the Veteran's reported history of tinnitus symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his tinnitus began in service, his service discharge examination report was absent of any complaints or findings of tinnitus.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed tinnitus until 2007, many years following his separation from active service in 1988.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2007, nearly 20 years after service separation.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The Veteran's overall credibility is further questioned as a result of his tendency to exaggerate his symptoms for the purpose of gaining service connected benefits for his alleged hearing loss.  Such was discussed above with regard to his providing unreliable test result with regard to his speech discrimination.  In other words, it stands to reason that that the Veteran would be equally likely to contrive a history of tinnitus since service.  

The Board also does not find his statements concerning the etiology of his tinnitus to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his tinnitus was not a result of events in service.  Therefore, continuity of tinnitus symptomatology or a causal relationship between the Veteran's claimed tinnitus and his active service has not been established, either through medical or lay evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between tinnitus and service and therefore, the claim for service connection for tinnitus must be denied.  

In reaching the decisions on hearing loss and tinnitus, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107.   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


